Case 1:18-cv-01301-AT-GWG Document 68 Filed 08/13/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
FLOYD MCGARRELL, DOC#
DATE FILED: 8/13/2020
Plaintiff,
-against- 18 Civ. 1301 (AT) (GWG)
THE CITY OF NEW YORK, CAPTAIN TAMEKA ORDER

BARTON, #1685, CAPTAIN CHRIS LOPEZ, #462,
C.O. ELVIS KING, 18813,

 

Defendants.
ANALISA TORRES, District Judge:

 

On June 15, 2020, the Honorable Gabriel W. Gorenstein issued a Report and
Recommendation (the “R&R”), recommending that this action be dismissed because of
Plaintiff's failure to prosecute. R&R, ECF No. 67. A copy of the R&R was mailed to Plaintiff
pro se on June 16, 2020. See June 16, 2020 docket entry.

Having received no objections to the R&R, the Court reviewed the R&R for clear error,
and found none. Santiago v. Colvin, 12 Civ. 7052, 2014 WL 1092967, at *1 (S.D.N.Y. Mar. 17,
2014). The Court, therefore, ADOPTS the R&R in its entirety. Accordingly, Defendants’
motion to dismiss under Rule 41(b) of the Federal Rules of Civil Procedure, ECF No. 58, is
GRANTED.

The Clerk of Court is directed to terminate the motion at ECF No. 58, and close the case.
The Clerk of Court is further directed to mail a copy of this order to Plaintiff pro se.

SO ORDERED.

Dated: August 13, 2020

New York, New York O}-

ANALISA TORRES
United States District Judge

 
